Citation Nr: 0726356	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  99-08 800	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a neck condition, 
claimed due to undiagnosed illness.  

2.  Entitlement to service connection for joint pains of 
multiple joints of the fingers, hands, elbows, and knees, 
claimed due to undiagnosed illness.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active service from July 1975 to February 
1997.  He served in the Persian Gulf from December 1, 1990, 
to May 9, 1991.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that in pertinent part denied entitlement to 
service connection for pain in the fingers, hands, elbows, 
knees, and neck.   

The veteran requested a hearing before a Veterans Law Judge, 
however, in April 2007, he withdrew that request.  The claims 
file has been transferred to the VA RO in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  A chronic disability manifested by neck pains due to 
undiagnosed illness has been manifested to a degree of 10 
percent since the veteran returned from Southwest Asia.  

2.  A chronic disability manifested by bilateral elbow pains 
due to undiagnosed illness has been manifested to a degree of 
10 percent since the veteran returned from Southwest Asia.  

3.  A chronic disability manifested by bilateral hand pains 
due to undiagnosed illness has been manifested to a degree of 
10 percent since the veteran returned from Southwest Asia.  

4.  Degenerative joint disease of the interphalangeal joints 
of all the fingers began during active service.  

5.  Bilateral patellofemoral syndrome began during active 
service.  


CONCLUSIONS OF LAW

1.  A chronic disability manifested by neck pains due to 
undiagnosed illness is presumed to have been incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1117, 
1118, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2006).

2.  A chronic disability manifested by bilateral elbow joint 
pains due to undiagnosed illness is presumed to have been 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1111, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2006).

3.  A chronic disability manifested by bilateral hand pains 
due to undiagnosed illness is presumed to have been incurred 
in active military service.  38 U.S.C.A. §§ 1110, 1111, 1117, 
1118, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2006).

4.  Degenerative joint disease of the interphalangeal joints 
of all the fingers was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

5.  Bilateral patellofemoral syndrome was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in October 2002, March 2004, and in March 2006, which 
informed the veteran of what evidence is needed to 
substantiate the claims, what evidence he was responsible for 
obtaining, and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter prior to the 
initial adverse decision, as recommended in Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) set forth 
additional notice requirements, which were provided to the 
veteran in March 2006.  Thus, no unfair prejudice will result 
from the Board's handling of the matter at this time.  

Service Connection

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

VA compensation shall be paid for certain disabilities due to 
undiagnosed illnesses to veterans who exhibit objective 
indications of chronic disability [explained below] resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms listed in this regulation provided 
that such disability became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of 10 percent or more not 
later than December 31, 2006.  For purposes of this 
regulation, signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: (1) 
fatigue (2) signs or symptoms involving skin (3) headache (4) 
muscle pain (5) joint pain (6) neurologic signs or symptoms 
(7) neuro-psychological signs or symptoms (8) signs or 
symptoms involving the respiratory system (upper and lower) 
(9) sleep disturbances (10) gastrointestinal signs or 
symptoms (11) cardiovascular signs or symptoms (12) abnormal 
weight loss (13) menstrual disorders.  Supervening 
conditions, willful misconduct or affirmative evidence that 
the condition was not incurred during active military service 
in Southwest Asia will preclude payment of compensation under 
this section.  38 U.S.C.A. §§ 1113, 1117, 1118 (West 2002); 
38 C.F.R. § 3.317 (2006).

In materials published in the Federal Register when 38 C.F.R. 
§ 3.317 was issued, VA explained objective indications of 
chronic disability:

   Ordinarily, an objective indication is 
established through medical findings, i.e., 
"signs" in the medical sense of evidence 
perceptible to an examining physician.  However, we 
also will consider non-medical indications which can 
be independently observed or verified, such as time 
lost from work, evidence that a veteran has sought 
medical treatment for his or her symptoms, evidence 
affirming changes in the veteran's appearance, 
physical abilities, and mental and emotional 
attitude, etc.  

60 Fed. Reg. 6660, 6663 (1995).  

The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  He maintains that he 
has undiagnosed illnesses manifested by various neurologic 
and other signs and symptoms such as joint pains and 
swelling.  The medical evidence reflects that knee pains and 
finger pains have been attributed to known diagnoses.  Under 
the circumstances, the provisions of 38 C.F.R. § 3.317 will 
be applied only to the remaining disorders, that is, neck, 
elbow, and hand pains.  

Neck Pains

With respect to neck pains, in 1992 (five years prior to 
separation), beginning arthritic changes at C6-7 were seen.  
In 1997, C7 radiculopathy was found.  However, in 2002, the 
neck was reported as being clinically normal, except for 
complaints of neck pain.  Thus, there is no current diagnosis 
to explain the neck pains.  There is, however, unequivocal 
objective evidence of a chronic condition.

Neck pains have existed for more than six months.  These 
pains are not attributed to a known diagnosis.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, a painful joint 
warrants at least a 10 percent rating.  Therefore, an 
undiagnosed illness has caused chronic neck pains that have 
been manifested to a degree of 10 percent.  The evidence 
indicates that neck pains are not the result of a supervening 
condition or willful misconduct, nor was the condition 
incurred anywhere other than while serving in Southwest Asia.  

The Court has stated, "the requirement that a veteran show a 
"nexus between the chronic disability and the undiagnosed 
illness" impermissibly adds a limitation to, rather than 
derives from, the statute and the regulation and thus runs 
afoul of Brown v. Gardner, 513 U.S. 115 (1994) (regulation 
imposing fault requirement where no such requirement is 
imposed by its implementing statute is invalid)."  
Neumann v. West, 14 Vet. App. 12, 22 (2000).

The regulatory requirements for presumptive service 
connection for chronic neck pains have been met.  Service 
connection is therefore granted for an undiagnosed illness 
manifested by chronic neck pains.  




Bilateral Elbow Pains

In July 1997, a diagnosis of bilateral elbow bursitis was 
offered; however, a 1999 Persian Gulf Registry examination 
report offers only a diagnosis of general joint pains.  This 
diagnosis appears to be more a description of symptoms, 
rather than a true diagnosis.  In October 2002, another VA 
examiner found no pathology in either elbow.  Thus, there is 
no current diagnosis to explain the chronic elbow pains.  

Bilateral elbow pains have existed for more than six months.  
These pains are not attributed to a known diagnosis.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, a painful joint 
warrants at least a 10 percent rating.  Therefore, an 
undiagnosed illness has caused chronic bilateral elbow joint 
pains that have been manifested to a degree of 10 percent.  
The evidence suggests that these symptoms are not the result 
of a supervening condition or willful misconduct.  The 
evidence reflects that the condition was incurred during 
active military service in Southwest Asia.  

The regulatory requirements for presumptive service 
connection for bilateral elbow pains have been met.  Service 
connection is therefore granted for an undiagnosed illness 
manifested by chronic bilateral elbow pains.  

Bilateral Hand Pains

In July 1997, bilateral carpal tunnel syndrome was offered as 
a diagnosis.  However, in August 1998, that had changed to 
arthralgias after X-rays of the hands were negative.  A May 
1999 Persian Gulf Registry examination report offers a 
diagnosis of general joint pains.  Significantly, the 
examiner did not find any carpal tunnel syndrome.  No other 
examiner has found carpal tunnel syndrome or other disorder 
of the hands.  Thus, there is no current diagnosis to explain 
the chronic bilateral hand pains.  

Bilateral had pains have existed for more than six months.  
These pains are not attributed to a known diagnosis.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, a painful joint 
warrants at least a 10 percent rating.  Therefore, an 
undiagnosed illness has caused chronic bilateral had pains 
that have been manifested to a degree of 10 percent.  The 
evidence suggests that these symptoms are not the result of a 
supervening condition or willful misconduct and that the 
condition was incurred during active military service in 
Southwest Asia.  

The regulatory requirements for presumptive service 
connection for bilateral hand pains have been met.  Service 
connection is therefore granted for an undiagnosed illness 
manifested by chronic bilateral hand pains.  

Multiple Joints of the Finger Pains

June 1997 VA X-rays of the hands were normal.  In July 1997, 
a diagnosis of degenerative joint disease of the 
interphalangeal joints of the fingers was offered; however, a 
1999 Persian Gulf Registry examination report contains a 
diagnosis of general joint pains without offering a true 
diagnosis.  In October 2002, another VA examiner found 
degenerative joint disease of all fingers.  

Thus, the diagnosis of degenerative joint disease of the 
bilateral fingers explains the chronic finger pains.  Because 
the veteran claimed these conditions within days of 
separating from active service, there is little chance that 
the disorder arose due to an intervening event following 
active service.  Thus, there is no need to obtain a medical 
opinion concerning the etiology of degenerative joint disease 
of the interphalangeal joints of the fingers. 

After consideration of all the evidence of record, the Board 
must grant service connection for degenerative joint disease 
of the interphalangeal joints of the fingers.  

Bilateral Knee Pains

The SMRs reflect that in 1984, the veteran fell down the 
stairs and then complained of knee pains.  Left knee 
tendonitis resulted.  In April 1992, the veteran again 
injured his left knee.  Suprapatellar swelling was noted.  
The assessment was questionable quadriceps tendonitis.  

In September 1996, the veteran completed a health 
questionnaire and checked "yes" to history of swollen or 
painful joints.  The examiner noted that these complaints 
were from playing sports.  In March 1997, the veteran 
requested service connection for "swollen and painful 
joints."  

June 1997 VA X-rays showed that the knees were normal.  
According to a July 1997 VA joints compensation examination 
report, the diagnosis was bilateral knee bursitis.  A July 
1997 VA general medical examiner, however, offered a 
diagnosis of degenerative joint disease of the knees.  In 
October 2002, a VA orthopedic examiner changed the diagnosis 
again and offered a diagnosis of bilateral knee 
patellofemoral syndrome.  

Thus, a diagnosis relevant to the knees has been offered.  
Because the veteran claimed a painful bilateral knee disorder 
within days of separating from active service, there is 
little chance that the disorder arose due to an intervening 
event following active service.  While there is disagreement 
concerning the diagnosis, the most recent diagnosis will 
suffice. 

After consideration of all the evidence of record, the Board 
finds that it favors the claim.  With resolution of doubt in 
the veteran's favor, service connection for bilateral 
patellofemoral syndrome is warranted.  


ORDER

Service connection for a chronic disability manifested by 
neck pains due to undiagnosed illness is granted.  

Service connection for a chronic disability manifested by 
bilateral elbow joint pains due to undiagnosed illness is 
granted.

Service connection for a chronic disability manifested by 
bilateral hand pains due to undiagnosed illness is granted.

Service connection for degenerative joint disease of the 
interphalangeal joints of all the fingers is granted.

Service connection for bilateral patellofemoral syndrome is 
granted.  



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


